PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis thereof, we are of the opinion that no reversible error has been demonstrated. The judgment appealed from is, therefore, affirmed. See Arison Shipping Company v. Klosters Rederi A/S, Fla.App.1971, 259 So.2d 784; Edenfield v. Crisp, Fla.App.1966, 186 So.2d 545, arid Insurance Management, Inc. v. McLeod, Fla.App.1966, 194 So.2d 16.
Affirmed.
*389MAGER, J., and WHITE, JOSEPH S., Associate Judge, concur.
WALDEN, J., dissents, with opinion.